
	

113 HR 5416 IH: War Powers Consultation Act of 2014
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5416
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Wolf introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the War Powers Resolution and to provide for proper war powers consultation, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the War Powers Consultation Act of 2014.
		2.Findings; purpose
			(a)FindingsCongress makes the following findings:
				(1)The War Powers Resolution (50 U.S.C. 1541 et seq.) has not worked as intended, and has added to the
			 divisiveness and uncertainty that exists regarding the war powers of the
			 President and Congress.
				(2)The American people want both the President and Congress involved in the decisionmaking process
			 when United States Armed Forces are committed to significant armed
			 conflict, and the involvement of both branches is important in building
			 domestic understanding and political support for doing so and ensuring the
			 soundness of the resulting decision.
				(3)Past efforts to call upon the judicial branch to define the constitutional limits of the war powers
			 of the executive and legislative branches of government have generally
			 failed because courts, for the most part, have declined jurisdiction on
			 the grounds that the issues involved are political questions or that the plaintiffs lack standing.
				(4)It harms the country to have the War Powers Resolution, the centerpiece statute in this vital area
			 of United States law, regularly and openly questioned or ignored.
				(5)The country needs to replace the War Powers Resolution with a constructive means by which the
			 judgment of both the President and Congress can be brought to bear when
			 deciding whether the United States should engage in a significant armed
			 conflict, without prejudice to the rights of either branch to assert its
			 constitutional war powers or to challenge the constitutional war powers of
			 the other branch.
				(b)PurposeThe purpose of this Act is to establish a constructive and practical means by which the judgment of
			 both the President and Congress can be brought to bear when deciding
			 whether the United States should engage in a significant armed conflict.
			 This Act is not meant to define, circumscribe, or enhance the
			 constitutional war powers of either the executive or legislative branch of
			 government, and neither branch by supporting or complying with this Act
			 shall in any way limit or prejudice its right or ability to assert its
			 constitutional war powers or its right or ability to question or challenge
			 the constitutional war powers of the other branch.
			3.Significant armed conflict defined
			(a)In generalIn this Act, except as provided under paragraph (2), the term significant armed conflict means any conflict expressly authorized by Congress, or any combat operation involving members of
			 the Armed Forces lasting more than a week or expected by the President to
			 last more than a week.
			(b)ExceptionsThe term significant armed conflict does not include any commitment of members of the Armed Forces for the following purposes:
				(1)Actions taken by the President to repel attacks, or to prevent imminent attacks, on the United
			 States, its territorial possessions, its embassies, its consulates, or its
			 Armed Forces abroad.
				(2)Limited acts of reprisal against terrorists or states that sponsor terrorism.
				(3)Humanitarian missions in response to natural disasters.
				(4)Investigations or acts to prevent criminal activity abroad.
				(5)Covert operations.
				(6)Training exercises.
				(7)Missions to protect or rescue United States citizens or military or diplomatic personnel abroad.
				4.Repeal of War Powers ResolutionThe War Powers Resolution (50 U.S.C. 1541 et seq.) is hereby repealed.
		5.Joint Congressional Consultation Committee
			(a)EstablishmentThere is established the Joint Congressional Consultation Committee.
			(b)Membership
				(1)CompositionThe Commission shall be composed of the following members:
					(A)The majority leader of the Senate and the Speaker of the House of Representatives.
					(B)The minority leaders of the Senate and the House of Representatives.
					(C)The chairman and ranking member of each of the following committees of the Senate:
						(i)The Committee on Foreign Relations.
						(ii)The Committee on Armed Services.
						(iii)The Select Committee on Intelligence.
						(iv)The Committee on Appropriations.
						(D)The chairman and ranking member of each of the following committees of the House of
			 Representatives:
						(i)The Committee on Foreign Affairs.
						(ii)The Committee on Armed Services.
						(iii)The Permanent Select Committee on Intelligence.
						(iv)The Committee on Appropriations.
						(c)ChairmanshipThe chairmanship and vice chairmanship of the Joint Congressional Consultation Committee shall
			 alternate between the majority leader of the Senate and the Speaker of the
			 House of Representatives, with the former serving as the chairman in each
			 odd-numbered Congress and the latter serving as the chairman in each
			 even-numbered Congress.
			(d)Staff of joint committeeThe chairman and vice chairman of the Joint Congressional Consultation Committee may jointly
			 appoint and fix the compensation of a permanent, bipartisan staff as they
			 deem necessary, within the guidelines for employees of the Senate and
			 following all applicable rules and employment requirements of the Senate.
			 The staff shall have access to all relevant national security and
			 intelligence information considered by the Committee.
			6.Consultation and reporting
			(a)Regular consultationThe President shall consult regularly with the Joint Congressional Consultation Committee regarding
			 significant matters of foreign policy and national security.
			(b)Consultation and reporting required prior to engagement in significant armed conflicts
				(1)In generalBefore ordering the deployment of members of the Armed Forces into a significant armed conflict,
			 the President shall—
					(A)consult with the Joint Congressional Consultation Committee, including providing sufficient time
			 for the exchange of views regarding whether to engage in the significant
			 armed conflict; and
					(B)submit in writing to the Joint Congressional Consultation Committee a classified report setting
			 forth the circumstances necessitating the significant armed conflict, the
			 objectives, and the estimated scope and duration of the conflict.
					(2)ExceptionIf the President determines that the need for secrecy or other emergency circumstances preclude
			 carrying out the consultation required under subparagraph (A) of paragraph
			 (1) or submitting the report required under subparagraph (B) of such
			 paragraph before significant armed conflict is ordered or begins, the
			 President shall carry out such consultation or submit such report not
			 later than three calendar days after the beginning of the significant
			 armed conflict.
				(c)Ongoing consultation during significant armed conflictsThe President shall consult with the Joint Congressional Consultation Committee at least every two
			 months for the duration of any significant armed conflict.
			(d)Annual reportNot later than April 15 of each year, the President shall submit to the Joint Congressional
			 Consultation Committee a classified written report describing, for the
			 previous calendar year—
				(1)all significant armed conflicts in which the United States was engaged; and
				(2)all other operations, as described in section 3(b), other than covert operations, in which the
			 United States was engaged.
				7.Congressional approval or disapproval
			(a)Joint resolution of approval
				(1)RequirementNot later than 30 days after the deployment of members of the Armed Forces into a significant armed
			 conflict with respect to which Congress has not enacted a formal
			 declaration of war or otherwise enacted a specific authorization for the
			 use of military force, the chair and vice chair of the Joint Congressional
			 Consultative Committee shall introduce a joint resolution of approval.
				(2)Contents of resolutionFor purposes of this subsection, the term joint resolution of approval means a joint resolution the sole matter after the resolving clause of which is as follows: That Congress approves the use of members of the Armed Forces for the significant armed conflict
			 covered in the report submitted to the Joint Congressional Consultation
			 Committee pursuant to section 6(b) of the War Powers Consultation Act of
			 2014 on ___., with the blank space being filled with the appropriate date.
				(3)Referral to committeeA joint resolution of approval introduced in the Senate shall be referred to the Committee on
			 Foreign Relations of the Senate. A joint resolution of approval introduced
			 in the House of Representatives shall be referred to the Committee on
			 Foreign Affairs of the House of Representatives.
				(4)Discharge of committeeIf the committee to which is referred a joint resolution of approval has not reported such
			 resolution (or an identical resolution) at the end of 7 calendar days
			 after its introduction, such committee shall be deemed to be discharged
			 from further consideration of such resolution and such resolution shall be
			 placed on the appropriate calendar of the House involved.
				(5)Floor consideration
					(A)In generalWhen the committee to which a resolution is referred has reported, or has been deemed to be
			 discharged (under paragraph (4)) from further consideration of, a joint
			 resolution of approval, it is at any time thereafter in order (even though
			 a previous motion to the same effect has been disagreed to) for any Member
			 of the respective House to move to proceed to the consideration of the
			 resolution, and all points of order against the resolution (and against
			 consideration of the resolution) are waived. The motion is highly
			 privileged in the House of Representatives and is privileged in the Senate
			 and is not debatable. The motion is not subject to amendment, or to a
			 motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the resolution is agreed to, the resolution shall
			 remain the unfinished business of the respective House until disposed of.
					(B)DebateDebate on the resolution, and on all debatable motions and appeals in connection therewith, shall
			 be limited to not more than 10 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. A motion further
			 to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the resolution is not in order. A motion
			 to reconsider the vote by which the resolution is agreed to or disagreed
			 to is not in order.
					(C)Vote on final passageImmediately following the conclusion of the debate on the joint resolution of approval and a single
			 quorum call at the conclusion of the debate if requested in accordance
			 with the rules of the appropriate House, the vote on final passage of the
			 resolution shall occur.
					(D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or
			 the House of Representatives, as the case may be, to the procedure
			 relating to a joint resolution of approval shall be decided without
			 debate.
					(6)Coordination with action by other houseIf, before the passage by one House of a joint resolution of approval of that House, that House
			 receives from the other House a joint resolution of approval, then the
			 following procedures shall apply:
					(A)The resolution of the other House shall not be referred to a committee.
					(B)With respect to the joint resolution of approval of the House receiving the resolution—
						(i)the procedure in that House shall be the same as if no resolution had been received from the other
			 House; but
						(ii)the vote on final passage shall be on the resolution of the other House.
						(7)Rules of House of Representatives and SenateThis subsection is enacted by Congress—
					(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution of approval, and it supersedes
			 other rules only to the extent that it is inconsistent with such rules;
			 and
					(B)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					(b)Joint resolution of disapproval
				(1)Contents of resolutionFor purposes of this subsection, the term joint resolution of disapproval means a joint resolution introduced in a House after that House has voted against passage of a
			 joint resolution of approval under subsection (a), the sole matter after
			 the resolving clause of which is as follows: That Congress disapproves the use of members of the Armed Forces for the significant armed conflict
			 covered in the report submitted to the Joint Congressional Consultation
			 Committee pursuant to section 6(b) of the War Powers Consultation Act of
			 2014 on ___., with the blank space being filled with the appropriate date.
				(2)Floor consideration
					(A)In generalAfter a joint resolution of disapproval has been introduced under this subsection, it is at any
			 time thereafter in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the resolution, and all points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is highly privileged in the House of Representatives
			 and is privileged in the Senate and is not debatable. The motion is not
			 subject to amendment, or to a motion to postpone, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in
			 order. If a motion to proceed to the consideration of the resolution is
			 agreed to, the resolution shall remain the unfinished business of the
			 respective House until disposed of.
					(B)DebateDebate on the resolution, and on all debatable motions and appeals in connection therewith, shall
			 be limited to not more than 10 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. A motion further
			 to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the resolution is not in order. A motion
			 to reconsider the vote by which the resolution is agreed to or disagreed
			 to is not in order.
					(C)Vote on final passageImmediately following the conclusion of the debate on the joint resolution of disapproval and a
			 single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final
			 passage of the resolution shall occur.
					(D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or
			 the House of Representatives, as the case may be, to the procedure
			 relating to a joint resolution of disapproval shall be decided without
			 debate.
					(3)Coordination with action by other houseIf, before the passage by one House of a joint resolution of disapproval of that House, that House
			 receives from the other House a joint resolution of disapproval, then the
			 following procedures shall apply:
					(A)The resolution of the other House shall not be referred to a committee.
					(B)With respect to the joint resolution of disapproval of the House receiving the resolution—
						(i)the procedure in that House shall be the same as if no resolution had been received from the other
			 House; but
						(ii)the vote on final passage shall be on the resolution of the other House.
						(4)Rules of House of Representatives and SenateThis subsection is enacted by Congress—
					(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution of disapproval, and it supersedes
			 other rules only to the extent that it is inconsistent with such rules;
			 and
					(B)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					(c)Rule of constructionNothing in this section shall be construed as limiting or otherwise affecting the right of any
			 Member of Congress to introduce a resolution or bill approving,
			 disapproving, expanding, narrowing, or ending a significant armed
			 conflict.
			8.TreatiesNothing in this Act shall be construed as modifying any obligations of the United States under any
			 treaty or international agreement.
		9.SeverabilityIf any provision of this Act, or the application of a provision to any person or circumstance, is
			 held to be unconstitutional, the remainder of the Act, and the application
			 of the provisions to any person or circumstance, shall not be affected by
			 the holding.
		
